Citation Nr: 9928784	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  93-00 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to reimbursement for operational automotive 
adaptive equipment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from September 1940 to 
October 1945.

This appeal was certified to the Board of Veterans' Appeals 
(Board) from the St. Petersburg, Florida, Regional Office 
(RO).  In January 1997, the Board remanded the case to the RO 
for additional evidentiary development.  The case was 
returned to the Board and in a March 1999 decision, it was 
again remanded to the RO for evidentiary development.  The 
case is again before the Board for consideration.


FINDINGS OF FACT

1.  All evidence obtainable has been associated with the 
claims folder.

2.  The veteran was medically determined to be unable to 
safely operate a motor vehicle prior to completion of the 
processing of his claim for reimbursement for automotive 
adaptive equipment.  


CONCLUSION OF LAW

The criteria for reimbursement for operational automotive 
adaptive equipment are not met.  38 U.S.C.A. §§ 3902, 5107 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.808, 17.156 (1998); 
M-2, Part IX.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, a plausible claim has been presented.  This 
case was remanded on two occasions to obtain Department of 
Veterans Affairs (VA) records related to this claim.  
However, despite these efforts to obtain the necessary 
evidence to conduct a full review of the claim, it appears 
that some evidence is still missing or not available.  
However, the June 1999 supplemental statement of the case 
indicates that there were no additional documents that were 
not included in the file.  Therefore, even if all VA records 
are not available or included in the claims file, to again 
remand this case for further evidentiary development would 
likely be a useless exercise.  Additionally, the veteran has 
not indicated that additional relevant evidence of probative 
value may be obtained which has not been sought and 
associated with the claims folder.  Accordingly, the duty to 
assist, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied and the Board must proceed with consideration 
of this appeal based on the evidence currently in the record. 

The issue before the Board is entitlement to reimbursement 
for operational automotive adaptive equipment for a 1989 van.  
Reimbursement for some adaptive equipment for which the 1990 
claim was made has been authorized.  However, the June 1999 
supplemental statement of the case indicates that 
reimbursement for an automatic transmission, power brakes, 
power steering, power windows, tilt wheel, and cruise control 
for a total of $1,829 remains at issue.  

The Secretary shall provide each eligible person the adaptive 
equipment deemed necessary to insure that the eligible person 
will be able to operate the automobile in a manner consistent 
with such person's own safety and the safety of others.  
38 U.S.C.A. § 3902(b)(1) (West Supp. 1999).

The term adaptive equipment, means generally, that equipment 
which must be part of or added to a conveyance manufactured 
for sale to the general public to make it safe for use by the 
claimant and to assist him or her in meeting the applicable 
standards of licensure of the proper licensing authority.  
38 C.F.R. § 3.808(e) (1998).

Automobile adaptive equipment may be authorized where such 
equipment is deemed necessary to insure that the eligible 
person will be able to operate the automobile or other 
conveyance in a manner consistent with such person's safety 
and so as to satisfy the applicable standards of licensure.  
38 C.F.R. § 17.156 (1998).

Operational items of adaptive equipment may not be 
authorized, even if the veteran has a valid driver's license, 
if it is medically determined that the veteran does not have 
the physical ability to operate a motor vehicle safely.  M-2, 
Part IX, Para. 4.01d.

No operational automotive adaptive equipment may be furnished 
to a veteran who is eligible for adaptive equipment if the 
veteran cannot drive because of the severity of the 
disability.  M-2, Part IX, Para. 4.01e(3)(4).

Based on his service connected disabilities, the veteran is 
entitled to automotive adaptive equipment.  See 38 U.S.C.A. 
§ 3901 (West 1991).  The record indicates that prior to his 
1990 application, he received automotive adaptive equipment 
or reimbursement for such equipment.  The issue to be decided 
is whether the veteran is entitled to reimbursement for 
operational automotive adaptive equipment, i.e. equipment to 
allow the veteran to operate the motor vehicle, for a 1989 
van.

The veteran completed a formal application for adaptive 
equipment (VA Form 10-1394) on July 12, 1990.  While the date 
of receipt of the application by VA is not shown on the 
application, the April 1991 statement of the case indicates 
that the form was received August 10, 1990.  The form 
indicates that reimbursement for $6,620 of adaptive equipment 
for the 1989 van was authorized.  The record indicates that 
the denial of the operational automotive adaptive equipment 
for the 1989 van was based on the veteran's inability to 
drive due to poor eyesight.  

Immediately following receipt of the claim for adaptive 
equipment reimbursement, the veteran underwent visual field 
and acuity examinations on August 24 and 27, 1990.  It was 
found that he did not have the necessary vision to be able to 
safely operate a motor vehicle.  A VA letter to the veteran, 
dated August 30, 1990, advised him of these findings.  The 
statement of the case indicates that processing of the claim 
was completed in October 1990.  Therefore, it was medically 
determined that the veteran was unable to safely operate a 
motor vehicle prior to completion of the processing of his 
claim.  

The veteran and his representative contend that since the 
veteran had a valid driver's license and had not had his 
privilege to operate a motor vehicle suspended or revoked by 
the state, he was able to safely operate a motor vehicle.  
The record shows that at the time of his application, the 
veteran did have a valid driver's license.  However, the fact 
that the veteran has a driver's license is not determinative.  
The determinative issue is whether the veteran can safely 
operate a motor vehicle as determined by medical 
professionals.  As noted above, it was medically determined 
that the veteran was unable to safely operate a motor vehicle 
due to his poor eyesight.  M-2, Part IX, Para. 4.01d.  

Operational automotive adaptive equipment is not authorized 
where a veteran is unable to safely operate a motor vehicle.  
As noted above, during the processing of the veteran's claim 
for reimbursement for automotive adaptive equipment, it was 
medically determined that he was unable to safely operate a 
motor vehicle due to poor eyesight.  Since he is unable to 
safely operate a motor vehicle, reimbursement for the 
operational automotive adaptive equipment that was claimed 
cannot be authorized.  Accordingly, the preponderance of the 
evidence is against the veteran's claim for reimbursement for 
operational automotive adaptive equipment.  38 U.S.C.A. 
§§ 3902, 5107 (West 1991 & Supp. 1999); 38 C.F.R. §§ 3.808, 
17.156 (1998); M-2, Part IX.


ORDER

Reimbursement for operational automotive adaptive equipment 
is denied.


		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals

 

